
	
		I
		112th CONGRESS
		2d Session
		H. R. 4827
		IN THE HOUSE OF REPRESENTATIVES
		
			April 26, 2012
			Mr. Nunnelee
			 introduced the following bill; which was referred to the
			 Committee on Ways and
			 Means
		
		A BILL
		To suspend temporarily the duty on certain aluminum alloy
		  foil.
	
	
		1.Certain aluminum alloy
			 foil
			(a)In
			 generalSubchapter II of chapter 99 of the Harmonized Tariff
			 Schedule of the United States is amended by inserting in numerical sequence the
			 following new heading:
				
					
						
							
								9902.01.00Aluminum alloy foil, in coils, of alloy 6011, measuring either
						0.006 mm or 0.008 mm in thickness and 16 mm or 25 mm in width, suitable for use
						in the manufacture of window shades (provided for in subheading
						7607.19.30)FreeNo changeNo changeOn or before 12/31/2015
								
							
						
					.
			(b)Effective
			 dateThe amendment made by subsection (a) applies to goods
			 entered, or withdrawn from warehouse for consumption, on or after the 15th day
			 after the date of the enactment of this Act.
			
